Title: J. Sheaff (for Henry Sheaff) to Thomas Jefferson, 16 October 1815
From: Sheaff, Henry,Sheaff, J.
To: Jefferson, Thomas


          
            Sir
            Philada October 16t 1815
          
          Yours of the 11t August I duly received, and untill this day it was not in my Power to answer it owing to indisposition, I have retir’d from all kinds of Business, I can procure you a Quarter Cask of Sherry Wine the price will be $2.75 Per Gallon And Lisbon 2.50 & 2.60 of a Superior Quality if that will answer by letting me know I will Send you a Quarter Cask. I have had a Pareletic stroke which has deprived me of the use of my right side Entirely
          
            I remain sincerly Your friend
            
              
                for Henry Sheaff
              
              
                J, Sheaff
              
            
          
        